Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page11ofof34
                                                                  34




                                                        Government
                                                          Exhibit
                                                            47
                                                       16-20032-JAR




                       EXHIBIT 2




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 1 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page22ofof34
                                                                  34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 2 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page33ofof34
                                                                  34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 3 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page44ofof34
                                                                  34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 4 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page55ofof34
                                                                  34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 5 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page66ofof34
                                                                  34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 6 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page77ofof34
                                                                  34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 7 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page88ofof34
                                                                  34




                       EXHIBIT A

Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 8 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page99ofof34
                                                                  34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 9 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page10
                                                            10ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 10 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page11
                                                            11ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 11 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page12
                                                            12ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 12 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page13
                                                            13ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 13 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page14
                                                            14ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 14 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page15
                                                            15ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 15 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page16
                                                            16ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 16 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page17
                                                            17ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 17 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page18
                                                            18ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 18 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page19
                                                            19ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 19 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page20
                                                            20ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 20 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page21
                                                            21ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 21 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page22
                                                            22ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 22 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page23
                                                            23ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 23 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page24
                                                            24ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 24 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page25
                                                            25ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 25 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page26
                                                            26ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 26 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page27
                                                            27ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 27 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page28
                                                            28ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 28 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page29
                                                            29ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 29 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page30
                                                            30ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 30 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page31
                                                            31ofof34
                                                                   34




                       EXHIBIT B

Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 31 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page32
                                                            32ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 32CoreCivic000196
                                                             of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page33
                                                            33ofof34
                                                                   34




                       EXHIBIT C

Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 33 of 34
Case
 Case2:16-cr-20032-JAR
      2:16-cr-20032-JAR Document
                         Document728-1
                                  744 Filed
                                       Filed03/20/19
                                             03/07/19 Page
                                                       Page34
                                                            34ofof34
                                                                   34




Case 4:16-cv-00947-SRB Document 199-2 Filed 07/23/18 Page 34CoreCivic000197
                                                             of 34
